Citation Nr: 0933356	
Decision Date: 09/04/09    Archive Date: 09/14/09

DOCKET NO.  07-10 363	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUES

1.  Whether the Veteran's surviving spouse had a pending 
claim at the time of her death, for the purpose of 
determining a claim of entitlement to accrued benefits.

2.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from March 1944 to December 
1945.  He died in June 1982.  The appellant is the Veteran's 
daughter.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 administrative 
decision, in which the St. Petersburg, Florida RO (St. 
Petersburg RO) denied the appellant's claim for accrued 
benefits.  The appellant perfected an appeal to the RO's 
denial.  As the appellant is a resident of New York, her 
claim was transferred to the local RO in Buffalo, New York 
(Buffalo RO).

The issue of entitlement to accrued benefits based on a 
pending claim for entitlement to death pension benefits to 
include based on the need for regular aid and attendance is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action, on her part, is required.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's surviving spouse's claim of entitlement to 
death pension benefits to include based on the need for 
regular aid and attendance was received by the St. Petersburg 
RO in August 2003, and was still pending at the time of her 
death in January 2004.


CONCLUSION OF LAW

A claim of entitlement to death pension benefits to include 
based on the need for regular aid submitted by the Veteran's 
surviving spouse was pending at the time of her death.  
38 U.S.C.A. §§ 5107, 5121 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.160, 3.1000 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Given the Board's favorable disposition finding that the 
Veteran's surviving spouse had a pending claim at the time of 
her death, the Board finds that all notification and 
development actions needed to fairly adjudicate this aspect 
of the appeal have been accomplished.

II.  Analysis

The Veteran died in June 1982.  In August 2003, the St. 
Petersburg RO received a claim of entitlement to death 
pension benefits to include based on the need for regular aid 
and attendance from his surviving spouse, E. M. B.  The 
evidence of record establishes that the appellant is one of 
the adult daughters of the Veteran and E. M. B.  

Accrued benefits are periodic monetary benefits to which an 
individual (payee) must have had a claim pending at the time 
of her/his death for such benefits or else be entitled to 
them under an existing rating or decision or based on 
evidence in the file at the time of death.  See 38 U.S.C.A. 
§ 5121(a); 38 C.F.R. § 3.1000(a).

A surviving child who is not a minor may be entitled to 
accrued benefits as may be necessary to reimburse the person 
who bore the expense of last sickness or burial.  38 C.F.R. 
§§ 3.1000(a)(4), 3.1003(a) (2008).  The amount payable shall 
not include any payment for the month in which the payee 
died.  38 C.F.R. § 3.1000(a).

The term "pending claim" means an application, formal or 
informal, which has not been finally adjudicated.  38 C.F.R. 
§ 3.160(c).  The term "finally adjudicated claim" means an 
application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction (AOJ), the 
action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is earlier.  38 C.F.R. 
§ 3.160(d).

In this case, the February 2006 administrative decisional 
letter essentially denied the appellant's claim for accrued 
benefits on the basis that the Veteran's surviving spouse, E. 
M. B., did not have a claim pending at the time of her death, 
noting that she had "never submitted an original VA Form 21-
534 (photo copies are not acceptable)."  The St. Petersburg 
RO added that it had attempted to obtain an original 
signature, but never received a reply.  Therefore, the St. 
Petersburg RO determined that there were no accrued benefits 
and denied the appellant's claim.

Thus, the question before the Board is whether E. M. B. had a 
pending claim at the time of her death.

In August 2003, the St. Petersburg RO received a signed 
photocopy of a VA Form 21-534 and a VA Form 21-4138 from E. 
M. B., requesting the she be considered for a widow's pension 
with aid and attendance benefits.  She indicated that she was 
a patient in a skilled nursing home and would, in all 
likelihood, remain there for the remainder of her life and 
that she had been placed on Medicaid.  A November 2003 VA 
Form 119, Report of Contact, confirmed that E. M. B. was a 
resident at a Medicaid approved nursing home; that her 
Medicaid coverage began July 1, 2003; and that the total 
monthly expenses paid out of pocket were $976.35.  Additional 
evidence revealed that E. M. B. received $857.00 monthly in 
SMI from the Social Security Administration.  In a letter to 
E. M. B. dated November 19, 2003, the St. Petersburg RO 
indicated that according to regulation an original signature 
was needed on her application; asked her to sign in the 
yellow highlighted area or, if she could not sign, to place a 
mark verified by two witnesses; asked her to return it to the 
VA as soon as possible; and informed her that she could take 
up to one year from the date of the letter to send what VA 
needed, in order to receive payment back to the date she 
filed her claim if it was granted.

Unfortunately, E. M. B. died in January 2004, prior to the 
expiration of the one-year period stipulated in the St. 
Petersburg RO's November 2003 letter.  See Taylor v. 
Nicholson, 21Vet. App. 126 (2006).

The Board notes that 38 C.F.R. § 3.159(a)(3) defines a 
"substantially complete application" as "an application 
containing the claimant's name; his or her relationship to 
the veteran, if applicable; sufficient service information 
for VA to verify the claimed service, if applicable; the 
benefit claimed and any medical condition(s) on which it is 
based; the claimant's signature; and in claims for 
nonservice-connected disability or death pension ..., a 
statement of income."  See 38 C.F.R. § 3.159(a)(3) (2008).  
The VA Forms 21-534 and 21-4138 received by VA from E. M. B. 
in August 2003 contained the claimant's name, her 
relationship to the Veteran, sufficient service information 
for VA to verify the Veteran's service, the benefit claimed, 
the claimant's signature, and a statement of income.  Section 
3.159(a)(3) does not require an "original" signature and 
does not prohibit a facsimile or photocopy of VA Form 21-534, 
it just requires use of the form provided by VA.  

Resolving all doubt in the appellant's favor, the Board finds 
that E. M. B. submitted a "substantially complete 
application" that was received by VA in August 2003.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2008); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  Moreover, as noted 
above, E. M. B. died prior to the expiration of the one-year 
period established by the St. Petersburg RO's November 2003 
letter.  As such, the Board finds that the claim of 
entitlement to death pension benefits to include based on the 
need for regular aid and attendance was pending at the time 
of E. M. B.'s death.


ORDER

A claim of entitlement to death pension benefits to include 
based on the need for regular aid and attendance submitted by 
the Veteran's surviving spouse was pending at the time of her 
death; to this extent the appeal is granted.


REMAND

In light of the Board's findings above, the appellant's claim 
must be adjudicated on the merits as her mother, the 
Veteran's surviving spouse, had a pending claim at the time 
of her death.  As the appellant's claim for accrued benefits, 
VA Form 21-609, was received less than three months following 
E. M. B.'s death and the RO has not considered the underlying 
merits of the death pension claim, for accrued benefits 
purposes, and as VCAA notice has not been sent to the 
appellant, a remand in necessary.  See Barnard v. Brown, 
4Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the AOJ, the Board 
must consider whether the claimant has been prejudiced 
thereby).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Send the appellant and her 
representative a letter explaining the 
information needed to substantiate 
entitlement to accrued benefits based on 
a pending claim of entitlement to death 
pension benefits to include based on the 
need for regular aid and attendance for 
the Veteran's widow.  In particular, the 
appellant should be provided notice of 
what information or evidence, if any, 
that she is to provide and, if necessary, 
authorization, to enable VA to obtain any 
additional evidence pertinent to her 
claim (for example, whether the appellant 
bore the expenses of E. M. B.'s last 
sickness or burial), and what information 
or evidence, if any, VA will attempt to 
obtain.  She should also be advised of 
the information or evidence pertaining to 
the establishment of an effective date, 
in the event of award of any benefits, 
consistent with the holding in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

The letter should clearly explain to the 
appellant that she has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

2.  Assist the appellant in obtaining any 
additional evidence identified following 
the current procedures set forth in 38 
C.F.R. § 3.159.  All records/responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, notify the appellant and 
her representative of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.

3.  After completing the requested 
action, and any additional notification 
and development deemed warranted, 
adjudicate the issue of entitlement to 
accrued benefits based on a pending claim 
of entitlement to death pension benefits 
to include based on the need for regular 
aid and attendance for the Veteran's 
widow.  If any benefit sought on appeal 
remains denied, furnish to the appellant 
and her representative an appropriate 
supplemental statement of the case, and 
afford them the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


